    Case: 1:21-cv-00135 Document #: 72 Filed: 05/19/21 Page 1 of 7 PageID #:879




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

                                                )
                                                )
 In re: Clearview AI, Inc. Consumer             )       Case No. 1:21-cv-00135
 Privacy Litigation                             )
                                                )       Hon. Sharon Johnson Coleman
                                                )
                                                )       Magistrate Judge Maria Valdez


          DEFENDANTS’ MEMORANDUM OF LAW IN OPPOSITION TO
       PLAINTIFFS’ EMERGENCY MOTION TO CONVERT THEIR PENDING
        MOTION FOR PRELIMINARY INJUNCTION INTO A MOTION FOR
      TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION


       In Plaintiffs’ Emergency Motion to Convert their Pending Motion for Preliminary

Injunction into a Motion for Temporary Restraining Order and Preliminary Injunction, ECF No.

69 (“Pl.’s Mot.”), Plaintiffs express their “fear” that “in an effort to avoid the impact of any

injunction this Court may order, Defendants are going to distribute or otherwise disseminate the

Biometric Database — containing Plaintiffs’ and Illinois residents’ Biometric Data — to”

Clearview’s two foreign subsidiaries. Pl.’s Mot. at 2. However, as detailed in the accompanying

May 19, 2021 declaration of Clearview’s General Counsel, Thomas Mulcaire (“Mulcaire Decl.”),

these fears are not based in fact. As the fear is wholly unfounded and based solely on speculation,

it cannot form the basis for Plaintiffs’ requested relief as a matter of law. Accordingly, Plaintiffs’

Motion should be denied.

                                         BACKGROUND

       During the May 13, 2021 deposition of Thomas Mulcaire, Plaintiffs’ counsel asked Mr.

Mulcaire for a list of Clearview’s current subsidiaries. Mulcaire Tr. at 174:21-175:8 (Mulcaire

Decl. Ex. A). Mr. Mulcaire identified four subsidiaries, including two foreign entities — Standard




                                                    1
     Case: 1:21-cv-00135 Document #: 72 Filed: 05/19/21 Page 2 of 7 PageID #:880




International Technologies SA, a Panamanian entity, and Standard International Technologies

PLC, a Singaporean entity. Id. at 175:9-176:25. Mr. Mulcaire testified that these subsidiaries

currently have no customers, and that they were established to “potentially” transact with Latin

American and Asian law-enforcement authorities. Id.

        Despite the fact that Plaintiffs now seek an order prohibiting Clearview from “distributing

and disseminating Plaintiffs’ and Illinois residents’ Biometric Data” to Clearview’s foreign

subsidiaries, Pl.’s Mot. at 5, Plaintiffs’ counsel never asked Mr. Mulcaire — either during the

deposition or at any point before filing their “Emergency Motion” — whether Clearview intends

to place any such information under the control of Clearview’s foreign subsidiaries. Mulcaire

Decl. ¶ 6. Had Plaintiffs’ counsel asked this simple and seemingly dispositive question, Mr.

Mulcaire’s response would have been that Clearview does not intend, either now or in the

foreseeable future, to place its database of facial vectors under the ownership or control of any

other company, including any current or former Clearview subsidiary. Id. ¶¶ 6-7.

        In fact, contrary to what Plaintiffs’ submission seeks to persuade the Court to believe, the

testimony given at the deposition made plain that there was no real-world threat that Clearview

would place its database of facial vectors under the ownership or control of any of its foreign
              1
subsidiaries. For example, Mr. Mulcaire testified that: (1) he did not think the foreign subsidiaries


1
  In their effort to impugn Mr. Mulcaire, Plaintiffs suggest that they uncovered the non-material fact that
Mr. Mulcaire became General Counsel in March 2020 and not September 2019 as set forth in his prior
declarations. Plaintiffs’ Reply in Support of Motion for Preliminary Injunction (“Pl.’s Reply”) at 1-2. In
fact, Mr. Mulcaire volunteered that fact at the beginning of his deposition. Mulcaire Tr. at 14:10-19
(“[T]here’s an issue in my declaration and in some other declarations I made that conflates the date I started
working at Clearview, which was September 2019, with the date that I became general counsel at
Clearview, which was after I was sworn in, in March of 2020 . . . . So that was just an . . . oversight.”).
Plaintiffs also try to suggest that Mr. Mulcaire tried to deceive the Illinois Secretary of State into believing
that Rocky Mountain was a separate company from Clearview. Pl.’s Reply at 2-3. In fact, Mr. Mulcaire
testified that the Illinois Secretary of State was fully aware of the relationship between the two companies
since, among other things, the contract with Rocky Mountain followed from a trial subscription with
Clearview. Mulcaire Tr. at 118:13-21; 147:13-22.


                                                       2
    Case: 1:21-cv-00135 Document #: 72 Filed: 05/19/21 Page 3 of 7 PageID #:881




were registered to do business in the United States; (2) because Clearview already “offers its

product in the United States directly, . . . there’s no need to use any other entity”; (3) it “would be

inconvenient and unnecessary” to use a foreign subsidiary to conduct business in the United States;

and (4) Clearview “hasn’t authorized [the foreign subisidiaries] to provide its product in the United

States.” Id. ¶ 11. And when asked if it was “possible that either or both of these entities could

offer the Clearview database in the United States,” Mr. Mulcaire responded that, “I don’t think

that they — at this current time . . . would be able to for various reasons.” Id. ¶ 12. Finally, when

asked whether it would be “in the realm of possibility” that Clearview’s foreign subsidiaries “could

register to do business in the United States,” Mr. Mulcaire testified that “[i]f . . . facts were

different tha[n] what they are now, it’s possible that those entities could do business in the United

States and even offer Clearview’s product in the United States.” Id. ¶ 13.

       If there were any doubt about Clearview’s intentions, however, Clearview has put them to

rest by representing to this Court now that, if at any point during the pendency of this litigation,

Clearview changes its mind and decides to place facial vectors under the ownership or control of

another company, it will inform the Court and Plaintiffs before doing so. Id. ¶¶ 8, 17.

                                           ARGUMENT

       It is well established that “a plaintiff cannot obtain a preliminary injunction by speculating

about hypothetical future injuries.” E. St. Louis Laborers’ Local 100 v. Bellon Wrecking &

Salvage Co., 414 F.3d 700, 705-06 (7th Cir. 2005); cf. Stroman Realty, Inc. v. Martinez, 505 F.3d

658, 664 (7th Cir. 2007) (“[S]peculation does not rise to the level of irreparable harm that would

justify the intervention of a federal court.”). Moreover, it is “well-settled law” that injunctions

may not be issued “merely to allay the fears and apprehensions or to soothe the anxieties of the

parties.” Cont’l Grp., Inc. v. Amoco Chems. Corp., 614 F.2d 351, 359 (3d Cir. 1980) (citation




                                                  3
       Case: 1:21-cv-00135 Document #: 72 Filed: 05/19/21 Page 4 of 7 PageID #:882




omitted).

         That is precisely what Plaintiffs seek to do here, where they are asking for the

“extraordinary and drastic remedy” of an injunction to prevent Clearview from engaging in

conduct that Clearview’s General Counsel has stated under oath Clearview does not plan to engage

in, either now or in the foreseeable future. See Goodman v. Ill. Dep’t of Fin. & Prof’l Regul., 430

F.3d 432, 437 (7th Cir. 2005); Mulcaire Decl. ¶¶ 6-7, 17. Moreover, were Clearview to change its

mind and decide to place its facial vectors under the control or ownership of another company,

Clearview has further represented that Clearview would give the Court and Plaintiffs notice before

doing so. Mulcaire Decl. ¶¶ 8, 17. Thus, if Plaintiffs’ speculative concerns were ever to crystalize

into a real-life concern, the parties and the Court would have sufficient notice to address the issue

anew. Based on these facts, Plaintiffs have failed to demonstrate the need for an injunction.

         Indeed, courts have repeatedly held that injunctions are inappropriate where the risk of

harm is speculative. For example in Amoco Chems. Corp., the Third Circuit overturned a district

court decision enjoining a company’s former employee from engaging in certain work with his

new employer, given the “risk” of “an inadvertent disclosure or use” of proprietary information.

614 F.2d at 357. The Third Circuit reversed this decision because an injunction “may not be used

simply to eliminate a possibility of a remote future injury, or a future invasion of rights.” Id. at

359.

         Here, Plaintiffs have failed to demonstrate anything more the “possibility” of a speculative

future injury. Indeed, Plaintiffs merely state their “fear” that Clearview “could” place its facial

vectors under the ownership and control of its foreign subsidiaries. Pl.’s Mot. at 1, 3-4. This is

not a sufficient basis for this Court to grant Plaintiffs’ Motion, particularly when Clearview’s

General Counsel has represented to the Court, under oath, that Clearview does not plan to engage




                                                  4
    Case: 1:21-cv-00135 Document #: 72 Filed: 05/19/21 Page 5 of 7 PageID #:883




in any such conduct. See, e.g., Transunion Risk & Alt. Data Sols., Inc. v. Challa, 676 F. App’x

822, 825-26 (11th Cir. 2017) (crediting the defendant’s testimony that he would not disclose his

former employer’s proprietary information, and rejecting the argument that “the mere possibility”

that the defendant could divulge confidential information in the future constituted irreparable

harm); Glob. Generation Grp., LLC v. Mazzola, 2:13-cv-14979, 2014 WL 1772417, at *5 (E.D.

Mich. May 2, 2014) (denying a motion for a temporary restraining order where plaintiffs “made

no effort to substantiate their claim that they will suffer irreparable harm if an injunction is not

granted,” and defendants submitted an affidavit from a manager stating that the company did not

plan to engage in the conduct that plaintiffs were seeking to enjoin); Ocilla Indus., Inc. v. Katz,

677 F. Supp. 1291, 1297 (E.D.N.Y. 1987) (finding no irreparable harm because “[t]he record in

fact demonstrates no present intention by defendants to” engage in the conduct plaintiffs were

seeking to enjoin).

       Plaintiffs cite no cases permitting an injunction or temporary restraining order based on a

similar fact pattern. Nor could they. Courts may not enter injunctions based on mere speculation

about what is theoretically possible; rather, parties seeking an injunction must come forward with

evidence that there is a real-world threat of imminent irreparable harm. Amoco Chems. Corp., 614

F.2d at 357; Transunion Risk & Alt. Data Sols., Inc., 676 F. App’x at 826; Glob. Generation Grp.,

LLC, 2:13-cv-14979, 2014 WL 1772417, at *5; Ocilla Indus., Inc., 677 F. Supp. at 1297. There is

no such evidence here, and the request for a temporary restraining order should be denied.

                                         CONCLUSION

       Plaintiffs’ Motion should be denied.




                                                 5
  Case: 1:21-cv-00135 Document #: 72 Filed: 05/19/21 Page 6 of 7 PageID #:884




Dated: May 19, 2021                           Respectfully submitted,



                                              By:      /s/ Joel Kurtzberg
                                                    Joel Kurtzberg
                                                    Floyd Abrams
                                                    CAHILL GORDON & REINDEL LLP
                                                    32 Old Slip
                                                    New York, NY 10005
                                                    Phone: (212) 701-3000
                                                    jkurtzberg@cahill.com
                                                    fabrams@cahill.com

                                                    Lee Wolosky (admitted pro hac vice)
                                                    Andrew J. Lichtman (pro hac vice
                                                    pending)
                                                    JENNER & BLOCK LLP
                                                    919 Third Avenue
                                                    New York, New York 10022-3908
                                                    Phone: (212) 891-1600
                                                    lwolosky@jenner.com
                                                    alichtman@jenner.com

                                                    Howard S. Suskin
                                                    JENNER & BLOCK LLP
                                                    353 North Clark Street
                                                    Chicago, Illinois 60654
                                                    Phone: (312) 222-9350
                                                    hsuskin@jenner.com



                                                    Attorneys for Defendants Clearview
                                                    AI, Inc., Hoan Ton-That, Richard
                                                    Schwartz, Rocky Mountain Data
                                                    Analytics LLC, and Thomas Mulcaire




                                      6
    Case: 1:21-cv-00135 Document #: 72 Filed: 05/19/21 Page 7 of 7 PageID #:885




                                   CERTIFICATE OF SERVICE

          I certify that on May 19, 2021 I electronically filed the foregoing with the Clerk of Court

using the CM/ECF system, which will then send a Notice of Electronic Filing to all counsel of

record.



                                                               By:     /s/ Joel Kurtzberg
                                                                     Joel Kurtzberg
